DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-20 are considered eligible subject matter.  Even if claims 1-20 were interpreted to recite an abstract idea, i.e. a mathematical procedure for converting one form of numerical representation to another, and interpreted as the judicial exception not integrated into a practical application because the background layer and reflection layer are output but there is no positive recitation on how the reflection removal occurs in the image, the claims provide evidence of “significantly more” by transforming the data into a different state, two different layers of an image.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "the gradients of the reflection layer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 17 recite the limitation "the gradients of the background layer" in line 1-2, 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 19 claim the variable “D” without defining it.  IT is unclear as to what “D” is referring to.

Allowable Subject Matter
Claims 1-5, 10-15 and 20 are allowed.  Claims 6-9, 16-19 would be allowable if amended to overcome the above rejections.
Claims 1 and 11 contain allowable subject matter regarding a method/ system for reflection removal of an image from a dual-pixel sensor, the image comprising a left view and a right view, the method executed on one or more processors, the method comprising: receiving a first gradient of the left view and a second gradient of the right view; determining disparity between the first gradient and the second gradient using a sum of squared differences (SSD); determining a confidence value at each pixel using the SSD; determining a weighted gradient map using the confidence values; minimizing a cost function to estimate the background layer, the cost function comprising the weighted gradient map, wherein the image comprises the background layer combined with a reflection layer; and outputting at least one of the background layer and the reflection layer.  It is noted that “Reflection Removal Using Dis0aprity and Gradient-Sparsity Via Smoothing Algorithm” (Sirinukulwattana) discloses an image with the background and reflection layer but uses different steps in determining the image from the disparities and gradients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/24/2022